                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


 WHITESELL CORPORATION,

        Plaintiff,
         V.                                               Case No. I:03-cv-00050-JRH


 ELECTROLUX HOME PRODUCTS,INC.,
 HUSQVARNA A.V. and HUSQVARNA
 OUTDOOR PRODUCTS,

        Defendants.



                                            ORDER


       THIS CAUSE, having come before the Court upon Plaintiff WHITESELL

CORPORATION and Defendant ELECTROLUX HOME PRODUCTS, INC.'s Stipulation to

Set Amount of Bond and Entry of Stay of Execution of Judgment Upon Posting of Bond, IT

IS HEREBY ORDERED and ADJUDGED that:


       1.      The Court approves, ratifies and confinns the Stipulation to Set Amount of Bond

and Entry of Stay of Execution of Judgment Upon Posting of Bond (doc. no. 1255) and adopts it

as an Order of this Court. The Clerk is directed to TERMINATE the related motion for bond

(doc. no. 1241).

       2.      Within 30 days from the entry of the instant Order, Whitesell Corporation shall post

a supersedeas bond in this matter in the amount of $57,200.00.
       3.      Upon posting of the bond, the execution on the EHP Judgment entered on April

17, 2019(doc. no. 1188) will be stayed.

       SO ORDERED in Augusta, Georgia, this                  of September, 2019.




                                                           J. RaWaUTTaLL,CHIEF JUDGE
                                                                 ID STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF GEORGIA
